In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________
                   No. 02-20-00187-CV
              ___________________________

SHAWN TURNER A/K/A SHAWN DAVID TURNER A/K/A SHAWN D.
        TURNER AND VERONICA TURNER, Appellants

                              V.

       ALAMO TITLE INSURANCE COMPANY, Appellee




            On Appeal from the 48th District Court
                   Tarrant County, Texas
               Trial Court No. 048-311333-19


            Before Birdwell, Bassel, and Womack, JJ.
              Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

        On September 3, 2020, we notified appellants that the trial-court clerk

responsible for preparing the record in this appeal has informed us that appellants

have not arranged to pay for the clerk’s record as the appellate rules require. See Tex.

R. App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for

want of prosecution unless, within ten days, appellants arranged to pay for the clerk’s

record and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b),

44.3.

        Because appellants have not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

        Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: October 1, 2020




                                            2